Exhibit 10.7

 

LOGO [g319862g50l76.jpg]

Director Compensation Summary

(to be effective as of the May 2012 Annual Meeting of the Board of Directors)

 

 

Directors who also are employees of Quanta or any of its subsidiaries do not
receive additional compensation for serving as directors. Each non-employee
director receives a fee for attendance at each meeting of the Board of Directors
or any committee according to the following schedule: $2,000 for attendance at a
board meeting in person; $1,000 for attendance at a board meeting by telephone;
$1,000 for attendance at a committee meeting in person; and $500 for attendance
at a committee meeting by telephone.

Upon initial appointment to the Board of Directors other than at an annual
meeting of stockholders, for the period from the appointment through the end of
the director service year during which the appointment is made, each such
initially appointed non-employee director receives a pro rata portion of both
(i) an annual cash retainer payment of $50,000 and (ii) an annual award of
shares of restricted Common Stock having a value of $150,000. Upon initial
election to the Board of Directors at an annual meeting of stockholders, each
such initially elected non-employee director receives an annual cash retainer
payment of $50,000 and an annual award of shares of restricted Common Stock
having a value of $150,000.

At every annual meeting of stockholders at which a non-employee director is
re-elected or remains a director, each such re-elected or remaining non-employee
director receives an annual cash retainer payment of $50,000 and an annual award
of shares of restricted Common Stock having a value of $100,000. In addition, at
every annual meeting of the Board of Directors, the non-employee directors
appointed to the following positions receive the supplemental annual cash
retainers set forth below:

 

Lead Independent Director

   $ 15,000   

Chairman of the Audit Committee

   $ 14,000   

Chairman of the Compensation Committee

   $ 10,000   

Chairman of the Investment Committee

   $ 10,000   

Chairman of the Governance and Nominating Committee

   $ 7,500   

Unless the director’s service is interrupted, shares of restricted Common Stock
awarded to non-employee directors vest over three years in three equal annual
installments. Subject to the terms of applicable award agreements, unvested
shares of restricted Common Stock will vest in full if the non-employee director
is not nominated for or elected to a new term or resigns at our convenience,
which shall be deemed to include any resignation resulting from the non-employee
director’s failure to receive a majority of the votes cast in an election for
directors as required by Quanta’s Bylaws. Directors are reimbursed for
reasonable out-of-pocket expenses incurred in attending meetings of the Board of
Directors or the committees thereof, and for other expenses reasonably incurred
in their capacity as directors of Quanta.

 